Barker, J.
The defendant now concedes that judgment should be entered on the verdict, which was the amount agreed by the parties to be the diminished value of the block by reason of the breaking; but the plaintiff contends that he should also recover the sum which he has paid to his servant as compensation for his injury occasioned by the breaking of the block, and *25this is the only question for decision. That sum was paid without suit, and without communication with the defendant, and the plaintiff cannot recover it in this action, whatever warranty there may have been upon the sale to him of the block, unless he was upon the facts stated in the report himself liable to his servant for the injury. And we are of opinion that he was not so liable, no evidence of negligence or fault on his part toward the servant being shown in the report.
The block broke a month or two after it was put in use, in doing the work for which it was designed, while in the ordinary course of wear it should have lasted for years. When the block gave way it was discovered that there was a flaw, to which presumably the breaking was due, and which before the break was hidden by other parts of the block. The defendant was an experienced manufacturer of such implements, and the plaintiff had been in the habit of buying blocks of the defendant for years. When this block was ordered, the plaintiff asked for the best coal-hoisting block the defendant had made, and looked through the store and examined the catalogue, and ordered the block which he was assured was the best for the purpose, and it was of a kind which he had used before. When the block gave way it was being used in the proper and ordinary manner. It is conceded that the servant was not himself in fault, and that he received his injury in the regular discharge of his work. These are all the circumstances stated in the report which bear upon the question whether the plaintiff was liable to his servant, or whether that question ought to have been submitted to the jury.
The plaintiff was not under an absolute obligation to his servant that the block should not break. His duty was to use reasonable care to procure and keep safe appliances; and if he discharged his duty in these particulars, and the block gave way without his fault, he was not liable to his servant, who took as one of the risks of his employment the chance of injury from apparatus which his employer had used due care in procuring, and in keeping in such condition as to be safe. The facts stated in the report are susceptible of only one general inference, namely that in ordering from an experienced manufacturer the best block for the purpose for which it was to be used, and in keeping it in use for that purpose in the proper *26and ordinary manner for not more than two months, when it should have lasted for years, he was not in fault, either in procuring the block, or in keeping it in use, when it gave way from a flaw which had been hidden, and which it is plain would not have been detected upon careful inspection. Ladd v. New Bedford Railroad, 119 Mass. 412. Holden v. Fitchburg Railroad, 129 Mass. 268. Spicer v. South Boston Iron Co. 138 Mass. 426, 430. The block was one of that class of implements which the employer is expected to buy; and the care he is bound to use in providing it is in making the selection, and includes such inspection as will detect defects which can be found by a careful inspection. But this does not require him to find a possible hidden flaw, the presence of which there is no reason to apprehend, and which is so concealed in the construction of the machine that it cannot be discovered by inspection, nor does it make him responsible for such a flaw in the block which he has purchased with due care. Moynihan v. Hills Co. 146 Mass. 586, 594.
This view of the case makes it unnecessary to consider whether there was an express or implied warranty that the block was proper and suitable, and properly constructed of suitable material for the hoisting of coal, and whether if there was a warranty the. defendant would be liable upon it for damages which the plaintiff might be compelled to pay to a workman injured by his negligently furnishing it for his use or negligently allowing it to continue in use. On these points we express no opinion.

Judgment on the verdict.